6 and 12-17DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed June 15, 2022 has been entered. Claims 1 and 12-17 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "a third lower electrode layer, a third piezoelectric material layer, and a third upper electrode layer" in lines 12-13.  There are no first or second layers thus it is confusing to have third layers. Additionally, the specification describes the third layers as part of a third embodiment, thus it appears that by claiming the third layers along with first or second layers would be a combination of embodiments and the claims would not be enabled.
Claim 13 recites the limitations "fifth insulating protecting layer" in lines 12-13.  There are no third or fourth layers thus it is confusing to have a fifth layer. Additionally, the specification describes the fifth layer as part of a third embodiment, thus it appears that by claiming the third layers along with first or second layers would be a combination of embodiments and the claims would not be enabled.
Claims 12 and 14-17 are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tal et al. (US 2018/0184923 A1) (hereinafter – Tal).

Regarding claim 1, Tal discloses A blood pressure measuring device, comprising (Abstract and entire document)
a wristband (FIG. 1),
a control system (Para. [0046], “generally referenced 10, comprises a display 16 (e.g., viewable OLED, etc.) mounted in a housing 17 containing a CPU, memory, wired and wireless communications, etc., one or more buttons, switches or dials 22, wrist band (straps) 14 housing a pressure sensor array 12 that includes one or more pressure sensors 24, 26 adapted to sense pressure of the radial 28 and/or ulnar 30 arteries,”),
and a pressure sensing device (Para. [0046], “generally referenced 10, comprises a display 16 (e.g., viewable OLED, etc.) mounted in a housing 17 containing a CPU, memory, wired and wireless communications, etc., one or more buttons, switches or dials 22, wrist band (straps) 14 housing a pressure sensor array 12 that includes one or more pressure sensors 24, 26 adapted to sense pressure of the radial 28 and/or ulnar 30 arteries,”),
wherein the pressure sensing device is provided on the wristband (Para. [0046], “generally referenced 10, comprises a display 16 (e.g., viewable OLED, etc.) mounted in a housing 17 containing a CPU, memory, wired and wireless communications, etc., one or more buttons, switches or dials 22, wrist band (straps) 14 housing a pressure sensor array 12 that includes one or more pressure sensors 24, 26 adapted to sense pressure of the radial 28 and/or ulnar 30 arteries,”);
the control system is electrically coupled to the pressure sensing device (Para. [0046], “generally referenced 10, comprises a display 16 (e.g., viewable OLED, etc.) mounted in a housing 17 containing a CPU, memory, wired and wireless communications, etc., one or more buttons, switches or dials 22, wrist band (straps) 14 housing a pressure sensor array 12 that includes one or more pressure sensors 24, 26 adapted to sense pressure of the radial 28 and/or ulnar 30 arteries,”);
the pressure sensing device is configured to receive a pressure generated by skin surface and to generated an electrical signal (Para. [0046], “generally referenced 10, comprises a display 16 (e.g., viewable OLED, etc.) mounted in a housing 17 containing a CPU, memory, wired and wireless communications, etc., one or more buttons, switches or dials 22, wrist band (straps) 14 housing a pressure sensor array 12 that includes one or more pressure sensors 24, 26 adapted to sense pressure of the radial 28 and/or ulnar 30 arteries,”);
and the control system is configured to receive the electrical signal and to convert the electrical signal into a pulse wave, and to acquire a blood pressure value based on the pulse wave (Para. [0091], “The pulse wave from blood vessel 142 travels through its adjacent mounds 170 causing stress to the soft material. Since the volume in chimney 66 is substantially fixed and static, the pressure waveform is transmitted (i.e. channeled) directly to the force resistive sheet 168, and the resistance changes thereof are picked up by conductors 166.” And para. [0100], “As described supra, the pressure sensor of the present invention utilizes commercially available pressure sensitive material incorporating piezoresistive materials to construct sensors for measuring blood pressure. Piezoresistive materials are those that vary their electrical resistance due to a deformation that is generally caused by an applied force.”),
wherein the pressure sensing device comprises a pressure sensor substrate and a pressure sensor, the pressure sensor comprise a plurality of pressure sub-sensors, the plurality of pressure sub-sensors can each have a shape of dot and are arranged in matrix (FIG. 12 and 13, and para. [0096], “A diagram illustrating a top view of an example sensor array of the present invention is shown in FIG. 12. The array shown is suitable for use in the sensor arrays 140 (FIG. 7) and 141 (FIG. 8).”),
each of the plurality of pressure sub-sensors comprises a third lower electrode layer, a third piezoelectric material layer, and a third upper electrode layer disposed on the pressure sensor substrate in sequence, each of the third piezoelectric material layer and the third upper electrode layer has a shape of dot (FIGS. 7-10, Para. [0091], “Each element 164 within the sensor array comprises a set of interdigitated fingers 166 fabricated on either the top or bottom surface of the sensing sheet, a pair of wires 162 connected thereto, a hard material tubular shape cylinder 172 (henceforth referred to as “chimneys” or “meniscus”), and a soft material (e.g., silicone (PDMS), PU) mound 170 dispensed on top of and completely filling chimney 172. When the wrist strap 138 is closed snug around the skin surface 132, the mounds in sensor array 142 touch the skin, and at least one of them will be close to target blood vessel 142. Note that it is preferable that the mounds and cylinders lie substantially over the sensing elements whether they are located on the top or bottom surface of the piezoresistive sheet. The pulse wave from blood vessel 142 travels through its adjacent mounds 170 causing stress to the soft material. Since the volume in chimney 66 is substantially fixed and static, the pressure waveform is transmitted (i.e. channeled) directly to the force resistive sheet 168, and the resistance changes thereof are picked up by conductors 166.”),
and the pressure sensor further comprises a third pressure sensor encapsulation protective layer is further disposed outside (Para. [0091], “and a soft material (e.g., silicone (PDMS), PU) mound 170 dispensed on top of and completely filling chimney 172.” The soft mound 170 is interpreted as a protective layer.),
wherein a section of the third piezoelectric material layer in a plane perpendicular to the pressure sensor substrate has an arc, and a section of the third upper electrode layer in the plane perpendicular to the pressure sensor substrate has an arc (FIGS. 7-10, Para. [0091], “Each element 164 within the sensor array comprises a set of interdigitated fingers 166 fabricated on either the top or bottom surface of the sensing sheet, a pair of wires 162 connected thereto, a hard material tubular shape cylinder 172 (henceforth referred to as “chimneys” or “meniscus”), and a soft material (e.g., silicone (PDMS), PU) mound 170 dispensed on top of and completely filling chimney 172. When the wrist strap 138 is closed snug around the skin surface 132, the mounds in sensor array 142 touch the skin, and at least one of them will be close to target blood vessel 142. Note that it is preferable that the mounds and cylinders lie substantially over the sensing elements whether they are located on the top or bottom surface of the piezoresistive sheet. The pulse wave from blood vessel 142 travels through its adjacent mounds 170 causing stress to the soft material. Since the volume in chimney 66 is substantially fixed and static, the pressure waveform is transmitted (i.e. channeled) directly to the force resistive sheet 168, and the resistance changes thereof are picked up by conductors 166.”),
the third upper electrode layer covers a surface of the third piezoelectric material layer away from the third lower electrode layer and the third upper electrode layer does not contact with the third lower electrode layer (FIG. 10 and para. [0092], “Each element within array 143 comprises a set of opposite conductors 184 and 182, a pair of wires 178 connected thereto, a hard material tubular shape cylinder 176 (henceforth referred to as “chimneys” or “meniscus”), and a soft material (e.g., silicone (PDMS), PU) mound 174 dispensed on top of and completely filling chimney 176. Note that the shape of each conductor is not critical as long as the desired force/resistance relationship is achieved for the particular implementation. Preferably, solid (i.e. contiguous) elements are used on both sides of the sensing sheet. An example of round (button) shaped conductors is shown in FIG. 11B described infra.” Conductors 184 and 182 are not touching each other.).
Regarding claim 12, Tal discloses The blood pressure measuring device according to claim 1, wherein the third lower electrode layers of the plurality of pressure sensors has a shape of dot and are disposed separately, or, the third lower electrode layers of the plurality of pressure sensors are formed as an integral structure (FIG. 12 and 13, and para. [0096], “A diagram illustrating a top view of an example sensor array of the present invention is shown in FIG. 12. The array shown is suitable for use in the sensor arrays 140 (FIG. 7) and 141 (FIG. 8).”).
Regarding claim 15, Tal discloses The blood pressure measuring device according to claim 1, wherein the control system comprises a central processing unit, a pulse data processing unit, and a blood pressure data processing unit (Para. [0051], “Examples of components that may be contained in the device include processing units, memory, display, sensors, biosensors, speakers, microphones, haptic actuators, accelerometers, gyroscopes, batteries, and so on.”);
the central processing unit is configured to receive the electrical signal and send the electrical signal to the pulse data processing unit (Para. [0056], “The processing units 52 may be implemented as any electronic device capable of processing, receiving, or transmitting data or instructions.”),
and is further configured to receive the pulse wave from the pulse data processing unit and send the pulse wave to the blood pressure data processing unit (Para. [0056], “The processing units 52 may be implemented as any electronic device capable of processing, receiving, or transmitting data or instructions.”);
 the pulse data processing unit is configured to receive the electrical signal and convert the electrical signal into the pulse wave, and to transmit the pulse wave to the central processing unit (Para. [0051] – [0057] and para. [0091], “The pulse wave from blood vessel 142 travels through its adjacent mounds 170 causing stress to the soft material. Since the volume in chimney 66 is substantially fixed and static, the pressure waveform is transmitted (i.e. channeled) directly to the force resistive sheet 168, and the resistance changes thereof are picked up by conductors 166.”);
and the blood pressure data processing unit is configured to receive the pulse wave from the central processing unit, and to calculate a blood pressure value according to the correspondence between the pulse wave and the blood pressure (Para. [0051] – [0057] and para. [0091], “The pulse wave from blood vessel 142 travels through its adjacent mounds 170 causing stress to the soft material. Since the volume in chimney 66 is substantially fixed and static, the pressure waveform is transmitted (i.e. channeled) directly to the force resistive sheet 168, and the resistance changes thereof are picked up by conductors 166.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tal et al. (US 2018/0184923 A1) (hereinafter – Tal) in view of Yamaguchi et al. (US 2007/0152537 A1) (hereinafter – Yamaguchi).

Regarding claim 13, Tal discloses The blood pressure measuring device according to claim 12, Tal fails to disclose wherein a fifth insulating protective layer is disposed between the third lower electrode layer of each of the pressure sub-sensors and the pressure sensor substrate, and/or a sixth insulating protective layer is disposed between the third upper electrode layer of each of the pressure sub-sensors and the third pressure sensor encapsulation protective layer.
However, in the same field of endeavor, Yamaguchi teaches wherein a fifth insulating protective layer is disposed between the third lower electrode layer of each of the pressure sub-sensors and the pressure sensor substrate, and/or a sixth insulating protective layer is disposed between the third upper electrode layer of each of the pressure sub-sensors and the third pressure sensor encapsulation protective layer (Para. [0058], “In addition, by providing a protective layer 108 on the rear side of the first functional layer 101, intrusion of impurity elements can be prevented.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Tal to include a protective layer as taught by Yamaguchi in order to reduce impurity (Para. [0058], “In addition, by providing a protective layer 108 on the rear side of the first functional layer 101, intrusion of impurity elements can be prevented.”).

Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tal et al. (US 2018/0184923 A1) (hereinafter – Tal) in view of Najarian et al. (US 2012/0123232 A1) (hereinafter – Najarian).

Regarding claim 14, Tal discloses The blood pressure measuring device according to claim 1, Tal fails to disclose further comprising a power supply device which comprises a thin film solar cell, the thin film solar cell is disposed on an outwardly facing side of the wristband, and is configured to supply power to the control system and the pressure sensing device.
However, in the same field of endeavor, Najarian teaches further comprising a power supply device which comprises a thin film solar cell, the thin film solar cell is disposed on an outwardly facing side of the wristband, and is configured to supply power to the control system and the pressure sensing device (Para. [0185], “This apparatus may be powered by motion, battery, or solar power.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Tal to include a solar cell as taught by Najarian in order to minimize cost (Para. [0185], “It is to be specifically noted that the circuitry may be implemented in a minimal cost and component embodiment, which may be most applicable to a disposable application of the device.”).
Regarding claim 16, Tal discloses The blood pressure measuring device according to claim 15, Tal fails to disclose wherein the pulse data processing unit is further configured to compare the electrical signal with a preset electrical signal threshold range;
 and to issue prompt information of adjusting wristband if the electrical signal exceeds the preset electrical signal threshold range.
However, in the same field of endeavor, Najarian teaches wherein the pulse data processing unit is further configured to compare the electrical signal with a preset electrical signal threshold range (Para. [0187], “FIG. 25F illustrates an embodiment in which the CPU controls the gain of the first stage amplifier through AGC circuits 2167, enabling the system to adjust for poor electrode placement or subjects with weaker ECG signals. These embodiments permit the selection of the strongest pair or best signal from of a multiplicity of pairs of electrodes for analysis.” If the electrodes noise is high, the better pair is used, and adjusting the straps should be performed.);
and to issue prompt information of adjusting wristband if the electrical signal exceeds the preset electrical signal threshold range (Para. [0187], “FIG. 25F illustrates an embodiment in which the CPU controls the gain of the first stage amplifier through AGC circuits 2167, enabling the system to adjust for poor electrode placement or subjects with weaker ECG signals. These embodiments permit the selection of the strongest pair or best signal from of a multiplicity of pairs of electrodes for analysis.” If the electrodes noise is high, the better pair is used, and adjusting the straps should be performed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Tal to include a fitting as taught by Najarian in order to get better data (Para. [0187], “These include the analysis of all the pairs and combination of the signals or calculation of an average of all of the signals or the identification of the most distorted signal, considering muscle artifact noise or the like, and utilizing it as a filter signal to be subtracted from the identified best signal.”).
Regarding claim 17, Tal discloses The blood pressure measuring device according to claim 15, Tal fails to disclose wherein the blood pressure data processing unit is further configured to compare the blood pressure value with a preset blood pressure threshold range, and to send prompt information of abnormality to a specific user if the blood pressure value exceeds the preset blood pressure threshold range.
However, in the same field of endeavor, Najarian teaches wherein the blood pressure data processing unit is further configured to compare the blood pressure value with a preset blood pressure threshold range, and to send prompt information of abnormality to a specific user if the blood pressure value exceeds the preset blood pressure threshold range (Para. [0187], “FIG. 25F illustrates an embodiment in which the CPU controls the gain of the first stage amplifier through AGC circuits 2167, enabling the system to adjust for poor electrode placement or subjects with weaker ECG signals. These embodiments permit the selection of the strongest pair or best signal from of a multiplicity of pairs of electrodes for analysis.” If the electrodes noise is high, the better pair is used, and adjusting the straps should be performed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Tal to include a fitting as taught by Najarian in order to get better data (Para. [0187], “These include the analysis of all the pairs and combination of the signals or calculation of an average of all of the signals or the identification of the most distorted signal, considering muscle artifact noise or the like, and utilizing it as a filter signal to be subtracted from the identified best signal.”).

Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive. 
With respect to the arguments regarding the 112 rejections, the arguments are not persuasive. Even if the embodiment describes the layers as third layers because it is a third embodiment, regular language dictates that a third layer is confusing without a first or second layer.
With respect to the arguments regarding Tal, the arguments are not persuasive. Tal discloses in FIG. 10 two electrodes, a lower one and an upper one, in each of the sensor elements, that sandwich the piezoelectric layer. See FIG. 7-10 and associated paragraphs, for example FIG. 10 and para. [0092], describes the conductors 184 and 182 sandwich the piezoelectric layer 186. Thus, the arguments are not persuasive. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      
	

/DEVIN B HENSON/Primary Examiner, Art Unit 3791